    Case: 1:20-cv-01024 Document #: 50 Filed: 08/26/21 Page 1 of 2 PageID #:234




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

PENSION FUND OF CEMENT                       )
MASONS’ UNION LOCAL UNION NO.                )
502 et al.,                                  )
                                             )      Case No. 20-cv-1024
              Plaintiffs,                    )
                                             )      Judge Robert W. Gettleman
      vs.                                    )
                                             )      Magistrate Judge Susan E. Cox
R & W CLARK CONSTRUCTION INC.,               )
an Illinois Corporation, and RICHARD         )
CLARK, an individual,                        )
                                             )
              Defendants.                    )

       PAUL M. BAUCH, KENNETH A. MICHAELS JR., & CAROLINA Y. SALES’
        MOTION FOR LEAVE TO WITHDRAW AS COUNSEL FOR DEFENDANTS

      Paul M Bauch, Kenneth A. Michaels Jr., and Carolina Y. Sales of the law firm

of Bauch & Michaels, LLC (collectively, the “Movants”) respectfully move this Court

to enter an order granting them leave to withdraw as counsel for defendants R&W

Clark Construction, Inc. and Richard W. Clark (collectively, the “Defendants”). In

support of this Motion, the Movants state as follows:

      1.      On March 25, 2020, the Movants filed appearances on behalf of the

Defendants.

      2.      The Movants are seeking leave to withdraw pursuant to N.D. Ill. L.R.

83.17; 83.50; and Ill. R. Prof’l Conduct (2010) R. 1.16(b)(5) (eff. Jan. 1, 2010), which

provides that a lawyer may withdraw from representing a client if the client fails

substantially to fulfill an obligation to the lawyer regarding the lawyer’s services and
    Case: 1:20-cv-01024 Document #: 50 Filed: 08/26/21 Page 2 of 2 PageID #:235




has been given reasonable warning that the lawyer will withdraw unless the

obligation is fulfilled.

       WHEREFORE, the Movants respectfully request that this Court enter an

order granting them leave to withdraw as counsel for R&W Clark Construction, Inc.

and Richard W. Clark.


Dated: August 26, 2021                      PAUL M. BAUCH, KENNETH A.
                                            MICHAELS, JR., & CAROLINA Y.
                                            SALES

                                            By: s/ Paul M. Bauch
                                                   One of Their Attorneys

Paul M. Bauch (ARDC #6196619)
Kenneth A. Michaels Jr. (ARDC #6185885)
Carolina Y. Sales (ARDC #6287277)
BAUCH & MICHAELS, LLC
53 West Jackson Boulevard, Suite 1115
Chicago, IL 60604
Phone: 312-558-5000
Fax: 312-427-5709
pbauch@bmlawllc.com
kmichaels@bmlawllc.com
csales@bmlawllc.com




                                        2
